Title: Thomas Jefferson to Jones & Howell, 10 January 1811
From: Jefferson, Thomas
To: Jones & Howell


          
            Gentlemen
            Monticello Jan. 10. 11.
          
           Your letter of Dec. 17. reached this just as I had left it on a journey to a possession I have about 90. miles South of this, and from whence I am but lately returned.  I had not written to you for some time, because I was in the constant hope of making you a remittance, which the delays and difficulties of those from whom I had a right daily to expect paiments as constantly disappointed, insomuch that I had suspended my nailery until I could see more assured means of being enabled to be punctual in my engagements. I will instantly redouble my efforts to merit the indulgence you have used to me, and, without waiting till I can remit the whole balance at once, I will send it as I can collect it. in a former letter I had observed to you that whatever disappointments might intervene in the close course of the year, whenever the season of selling our crops arrived, all deficiences would be certainly brought up. we are just now beginning to send the crop of the last year to market, which operation is not generally compleated till April, which of course presents me a term beyond which I cannot fail to make up my whole paiment, whatever my intermediate endeavors may fail to accomplish. the three or four banks which are in this state are so distant from us that we have no connection with them, nor other means of obtaining advances of money even for short terms. I shall not fail however to press my own resources as much as possible to comply with your desire and my duty. Accept the assurances of my esteem & respect
          
            Th:
            Jefferson
        